Citation Nr: 1243931	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-31 304A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for pancreatitis, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION


The Veteran served on active duty from July 1965 to March 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Denver, Colorado.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office located in Houston, Texas (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Board remanded the Veteran's above-captioned claims for further development.  Specifically, the Board directed the RO to attempt to obtain documentation associated with the Veteran's application for Social Security Administration disability benefits.  The Board also directed the RO to send the Veteran a letter wherein he was requested to submit or identify any relevant evidence not already associated with the claims file, with a particular emphasis on pertinent treatment records from a Dr. Fieman and the Medical Center of Aurora.  Finally, the Board directed the RO to provide the Veteran a VA examination in order to ascertain the presence of a low back disorder and, if present, whether it was at least as likely as not (i.e., a 50 percent probability or more) that each such disorder was incurred in or due to his active duty service, to include consideration of various instances of inservice treatment.
In February 2009, the Veteran notified VA that his mailing address had changed from Denver, Colorado, to Houston, Texas.  All subsequent correspondence with the Veteran utilized the Houston, Texas address until March 2012.  Notice of the Board's March 2012 remand was sent to the correct street address, but to a different and incorrect apartment (i.e., #822 versus #807).  Further, in a March 2012 letter sent to the Veteran, the RO used the mailing address of record, except that "Dr[ive]" was erroneously separated from the street number and street name and including with the apartment number.  No response from the Veteran was received following this letter.  Moreover, notification of a March 2012 VA examination afforded to the Veteran pursuant to his claim of entitlement to service connection for a low back disorder was sent to the same incorrect apartment number as the Board's March 2012 remand.  As will be discussed below, there remains a question as to whether the Veteran withdrew his claim and cancelled the examination or he failed to appear without good cause.  The RO then sent the Veteran a copy of a November 2012 supplemental statement of the case using the address of record.  His claims were then remitted to the Board for further appellate review.

Based on the above, the Board finds that the Veteran was not provided notice of the Board's March 2012 remand, did not appear to receive the March 2012 duty to assist letter, and did not receive notice of the March 2012 VA examination.  As such, the Board finds that the RO did not substantially comply with the directives of the March 2012 remand.  Although the Board did not explicitly direct the RO to use the mailing address of record, such expectation was implicit in the Board's directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is required.  Id.

Additionally, as referenced above, documentation in the claims file suggested that the Veteran withdrew his claim of entitlement to service connection for a low back disorder and, thus, cancelled the March 2012 VA examination.  The evidence of record did not include a statement from the Veteran demonstrating his desire to withdraw this claim.  Withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2012).  Further, in the November 2012 supplemental statement of the case, the RO readjudicated and denied the Veteran's claim, finding, in part, that the Veteran did not appear for a scheduled VA examination, which conflicts with the previous finding that the Veteran withdrew his claim and cancelled the examination.  The Board finds that a remand is warranted in order to obtain clarification from the Veteran as to whether he wishes to withdraw his claim of entitlement to service connection for a low back disorder.  If he does not so wish, given the mistakes with respect to the Veteran's mailing address discussed above, the RO must provide the Veteran another VA examination consistent with the Board's directives of the March 2012 remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must verify the accuracy of the Veteran's mailing address of record.

2.  The RO must then request that the Veteran identify all VA and non-VA medical providers who have treated him during the pendency of this appeal for any of the disorders at issue herein.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources, to specifically include treatment records from Dr. Fieman and the Medical Center of Aurora.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The RO must obtain clarification from the Veteran as to whether he wishes to withdraw his claim of entitlement to service connection for a low back disorder.

4.  If the Veteran does not wish to withdraw his claim of entitlement to service connection for a low back disorder, the RO must then schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any present low back disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service treatment records, the examination results, and the Veteran's assertions, the examiner is requested to determine whether the Veteran has a low back disorder.  If any such disorder is diagnosed, the examiner must render an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's inservice treatment for back pain in October 1972, March 1976, and August 1976, as well as his reports of recurrent back pain at the time of his October 1979 separation examination.

In making this determination, the examiner must consider the August 2005 private treatment record containing a diagnosis of sacroiliac joint strain.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

